

Exhibit 10.6
SALESFORCE.COM, INC.
2004 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT


NAME (Please print):                                            
(Last)                    (First)            (Middle)


Original application for the Offering Period beginning (date):
                    


Change in payroll deduction rate effective with the pay period beginning (date):
            


Stop payroll deductions effective with the pay period beginning (date):
                


I.    SUBSCRIPTION


I elect to participate in the 2004 Employee Stock Purchase Plan (the “Plan”) of
salesforce.com, inc. (the “Company”) and to subscribe to purchase shares of the
Company’s Stock in accordance with this Subscription Agreement, including the
Additional Terms and Conditions of Participation set forth in an addendum hereto
(the “Addendum”), and the Plan.




I authorize payroll deductions of __________ percent (in whole percentages not
less than 2%, unless an election to stop deductions is being made, or more than
15%) of my Compensation on each pay day throughout the Offering Period in
accordance with the Plan. I understand that these payroll deductions will be
accumulated for the purchase of shares of Stock at the applicable purchase price
determined in accordance with the Plan. Except as otherwise provided by the
Plan, I will automatically purchase shares on each Purchase Date unless I
withdraw from the Plan by giving written notice on a form provided by the
Company or unless my eligibility or employment terminates.


I understand that I will automatically participate in each subsequent Offering
that commences immediately after the last day of an Offering in which I am
participating until I withdraw from the Plan by giving written notice on a form
provided by the Company or my eligibility or employment terminates.


Shares I purchase under the Plan should be issued in the name(s) set forth
below. (For U.S. employees only, shares may be issued in the participant’s name
alone or together with the participant’s spouse as community property or in
joint tenancy.)


NAME(S) (please print):                                     


ADDRESS:                                             


MY SOCIAL SECURITY OR EMPLOYEE ID NUMBER:                                 


I agree to make adequate provision for the federal, state, local and foreign tax
withholding obligations, if any, which arise upon my purchase of shares under
the Plan and/or my disposition of shares. The Company may withhold from my
compensation the amount necessary to meet such withholding obligations, or using
any other method specified in the Addendum.







--------------------------------------------------------------------------------




If I am employed by the Company or a subsidiary of the Company located in the
United States and subject to tax in the United States:


I agree that, unless otherwise permitted by the Company, until I dispose of
shares I purchase under the Plan, I will hold such shares in the name(s) entered
above (and not in the name of any nominee) until the later of (i) two years
after the first day of the Offering Period in which I purchased the shares and
(ii) one year after the Purchase Date on which I purchased the shares. This
restriction only applies to the name(s) in which shares are held and does not
affect my ability to dispose of Plan shares.


I agree that I will notify the Chief Financial Officer of the Company in writing
within 30 days after any sale, gift, transfer or other disposition of any kind
prior to the end of the periods referred to in the preceding paragraph (a
“Disqualifying Disposition”) of any shares I purchased under the Plan. If I do
not respond within 30 days of the date of a Disqualifying Disposition Survey
delivered to me by certified mail, the Company is authorized to treat my
nonresponse as my notice to the Company of a Disqualifying Disposition and to
compute and report to the Internal Revenue Service the ordinary income I must
recognize upon such Disqualifying Disposition.


II.    PARTICIPANT DECLARATION


Any election I have made on this form revokes all prior elections with regard to
this form.


I am familiar with the provisions of the Plan and agree to participate in the
Plan subject to all of its provisions and subject to the Additional Terms and
Conditions of Participation set forth in the Addendum to this Subscription
Agreement. I understand that the Board of Directors of the Company reserves the
right to terminate the Plan or to amend the Plan and my right to purchase stock
under the Plan to the extent provided by the Plan or the Addendum. I understand
that the effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Plan.






Date:                                                     
Signature of Participant











--------------------------------------------------------------------------------






SALESFORCE.COM, INC.
2004 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL




NAME (Please print):    
(Last)                (First)                (Middle)


I elect to withdraw from the salesforce.com, inc. 2004 Employee Stock Purchase
Plan (the “Plan”) and the Offering which began on (date) ____________________
and in which I am participating (the “Current Offering”).


I understand that I am terminating immediately my interest in the Plan and the
Current Offering, and that no further payroll deductions will be made (provided
I have given sufficient notice before the next pay day). My payroll deductions
not previously used to purchase shares will not be used to purchase shares in
the Current Offering, but instead will be paid to me as soon as practicable. I
understand that I will not participate in the Plan unless I elect to become a
participant in another Offering by filing a new Subscription Agreement with the
Company. I understand that I will receive no interest on the amounts paid to me
from my Plan account, and that I may not apply such amounts to any other
Offering under the Plan or any other employee stock purchase plan of the
Company.








Date:         Signature:     








GESDMS/6535210.11

--------------------------------------------------------------------------------






SALESFORCE.COM, INC.
2004 EMPLOYEE STOCK PURCHASE PLAN
ADDENDUM TO SUBSCRIPTION AGREEMENT
ADDITIONAL TERMS AND CONDITIONS OF PARTICIPATION


These Additional Terms and Conditions of Participation, including Appendix I
attached hereto, constitute an addendum to the Subscription Agreement to the
salesforce.com, inc. 2004 Employee Stock Purchase Plan (collectively, the
Subscription Agreement and this Addendum are referred to herein as the
“Agreement”). The terms of the Agreement are incorporated into the
salesforce.com, inc. 2004 Employee Stock Purchase Plan, including any applicable
subplans thereto (the “Plan”), and govern the terms of participation for
participating employees (each, a “Participant”) in the Plan. Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Plan.
1.Responsibility for Taxes. The Participant acknowledges that, regardless of any
action the Company and/or the Participant’s employer (the “Employer”) takes with
respect to any or all income tax, social insurance, payroll tax, fringe benefit
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant, or deemed
by the Company or the Employer in its discretion to be an appropriate charge to
the Participant even if legally applicable to the Company or the Employer,
(collectively, “Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Participant’s responsibility and may exceed the amount,
if any, actually withheld by the Company or the Employer. The Participant
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant of Purchase Rights, including but not
limited to, the purchase of shares of Stock, the sale of shares of Stock
acquired under the Plan or the receipt of any dividends, and (2) do not commit
to and are under no obligation to structure the terms of the grant of the
Purchase Rights or any aspect of the Participant’s Plan participation to reduce
or eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the taxable or tax withholding event, as applicable, the Participant
agrees to pay or make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Participant
authorizes the Company and/or the Employer to withhold all applicable
Tax-Related Items from any wages or other cash compensation paid to the
Participant by the Company and/or the Employer. Alternatively, or in addition,
if permissible under local law, the Participant authorizes the Company and/or
the Employer, or their respective agents, to (i) withhold from proceeds of the
sale of shares of Stock acquired by the Participant upon purchase, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Participant’s behalf pursuant to this authorization), or (ii) withhold
shares of Stock to be issued upon purchase, provided, however, that withholding
in shares shall be subject to approval by the Compensation Committee to the
extent deemed necessary or advisable by counsel to the Company at the time of
any relevant tax withholding event.
Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering maximum applicable
rates, in which case the Participant may receive


4



--------------------------------------------------------------------------------





a refund of any over-withheld amount in cash and will have no entitlement to the
Stock equivalent; provided, however, that where the application of such maximum
rates would, in the Company’s determination, result in adverse accounting
consequences to the Company, the Company shall withhold only amounts sufficient
to meet the minimum statutory Tax-Related Items required to be withheld or
remitted with respect to the Purchase Rights. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Stock, for tax purposes, the
Participant is deemed to have been issued the full number of shares of Stock
subject to the purchase, notwithstanding that a number of the shares of Stock
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of the Participant’s participation in the Plan.
Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
purchase or deliver the shares or the proceeds of the sale of shares of Stock,
if the Participant fails to comply with the Participant’s obligations in
connection with the Tax-Related Items.
2.    Nature of Plan. By enrolling and participating in the Plan, the
Participant acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Company and it is discretionary in
nature;
(b)the grant of the Purchase Rights under the Plan is voluntary and occasional
and does not create any contractual or other right to receive future purchase
rights, or benefits in lieu of purchase rights, even if purchase rights have
been granted in the past;
(c)all decisions with respect to future Purchase Rights grants, if any, will be
at the sole discretion of the Company;
(d)neither the grant of the Purchase Rights nor the Participant’s participation
in the Plan shall create a right to employment or be interpreted as forming an
employment contract with the Company, the Employer or any Subsidiary Corporation
and shall not interfere with the ability of the Employer to terminate the
Participant’s employment contract (if any);
(e)the Participant is voluntarily participating in the Plan;
(f)the Purchase Rights and the shares of Stock subject to the Purchase Rights,
and the income from and value of same, are not intended to replace any pension
rights or compensation;
(g)unless otherwise agreed with the Company, the Purchase Rights and the shares
of Stock purchased under the Plan, and the income from and value of same, are
not granted as consideration for, or in connection with, the service the
Participant may provide as a director of a Subsidiary Corporation.
(h)the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty, and the value of the shares of Stock purchased under
the Plan may increase or decrease, even below the Purchase Price;
(i)the Purchase Rights and the shares of Stock subject to the Purchase Rights,
and the income from and value of same, are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, holiday pay,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar mandatory payments


5



--------------------------------------------------------------------------------





and in no event should be considered as compensation for, or relating in any way
to, past services for the Company, the Employer or any Subsidiary Corporation;
(j)for purposes of the Purchase Rights and unless otherwise determined by the
Company, in the event of termination of the Participant’s employment (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), the Participant’s
right to participate in the Plan and the Participant’s right to purchase shares
of Stock, if any, will terminate effective as of the date that the Participant
is no longer actively providing services and will not be extended by any notice
period mandated under local law (e.g., active employment would not include any
contractual notice or any period of “garden leave” or similar period mandated
under employment laws in the jurisdiction where the Participant is employed or
the terms of the Participant’s employment agreement, if any); the Company shall
have the exclusive discretion to determine when the Participant is no longer
actively providing services for purposes of the Participant’s Purchase Rights;
(k)unless otherwise provided in the Plan or by the Company in its discretion,
the Purchase Rights and the benefits evidenced by the Agreement do not create
any entitlement to have the Plan or any such benefits granted thereunder,
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Stock; and
(l)if the Participant is rendering services outside the United States:
i.    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Purchase Rights under the Plan resulting from termination of
the Participant’s employment with the Employer, the Company and its
Participating Companies (for any reason whatsoever and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of the Participant’s employment
agreement, if any) and, in consideration of the grant of the Purchase Rights to
which the Participant is otherwise not entitled, the Participant irrevocably
agrees to never institute any claim against the Employer, the Company or any
Subsidiary Corporation, waives the Participant’s ability, if any, to bring any
such claim, and releases the Employer, the Company and its Subsidiary
Corporations from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Participant shall be deemed irrevocably to have agreed not to
pursue such claim and agrees to execute any and all documents necessary to
request dismissal or withdrawal of such claim;
ii.    the Plan, the Purchase Rights and any shares of Stock acquired under the
Plan are not part of the Participant’s normal or expected compensation or salary
for any purpose; and
iii.    none of the Company, the Employer nor any Subsidiary Corporation shall
be liable for any foreign exchange rate fluctuation between the Participant’s
local currency and the United States Dollar that may affect the value of the
Purchase Rights or of any amounts due to the Participant pursuant to the
purchase of shares of Stock under the Plan or the subsequent sale of any such
shares of Stock.
3.    No Advice Regarding Participation. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Participant’s participation in the Plan, or the Participant’s
acquisition or sale of the underlying shares of Stock. The Participant is hereby


6



--------------------------------------------------------------------------------





advised to consult with the Participant’s own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
4.    Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in the Agreement and any other Plan
participation materials (“Data”) by and among, as applicable, the Employer, the
Company and its Subsidiary Corporations for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
The Participant understands that Data may include, but is not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Purchase Rights granted under
the Plan or any other entitlement to shares of Stock awarded, canceled,
exercised, vested, unvested, or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to E*TRADE Financial
Services, Inc. and any of its affiliated companies (“E*TRADE”) or such other
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan. The Participant understands that the recipients of Data
may be located in the United States or elsewhere, and that a recipient’s country
of operation (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country. The Participant understands that if
he or she resides outside the United States, he or she may request a list with
the names and addresses of any potential recipients of Data by contacting is or
her local human resources representative.
The Participant authorizes the Company, E*TRADE and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. If the participant resides outside of the United States, he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting his or her
local human resources representative in writing.
The Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her prior consent, the Participant’s
employment status or service with the Employer will not be affected; the only
consequence of refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant the Participant Purchase Rights under the
Plan or other equity awards, or administer or maintain such awards. Therefore,
the Participant understands that refusing or withdrawing his or her consent may
affect his or her ability to participate in the Plan. For more information on
the consequences of the Participant’s refusal to consent or withdrawal of
consent, the Participant should contact his or her local human resources
representative.
5.    Electronic Delivery/Enrollment. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through


7



--------------------------------------------------------------------------------





an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
6.    Language. If the Participant has received the Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
7.    Severability. The provisions of the Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
8.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of the Agreement shall not operate or be construed as a
waiver of any other provision of the Agreement, or any subsequent breach by the
Participant or of any other participant.
9.    Appendix I. Notwithstanding any provisions of the Agreement, the Purchase
Rights shall be subject to any special terms and conditions for the
Participant’s country set forth in Appendix I to this Addendum. Moreover, if the
Participant relocates to one of the countries included in Appendix I, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.
Appendix I constitutes part of the Agreement.
10.    Imposition of Other Requirements. The Company, in its discretion, may
elect to terminate, suspend or modify the terms of the Plan at any time, to the
extent permitted by the Plan. The Participant agrees to be bound by such
termination, suspension or modification regardless of whether notice is given to
the Participant of such event, subject in any case to the Participant’s right to
timely withdraw from the Plan in accordance with the Plan withdrawal procedures
then in effect. In addition, the Company reserves the right to impose other
requirements on the Participant’s participation in the Plan and on any shares of
Stock purchased under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
11.    Governing Law; Venue. The Purchase Rights and the provisions of the
Agreement are governed by, and subject to, the laws of the State of California
without regard to the conflict of law provisions, as provided in the Plan. For
purposes of any action, lawsuit or other proceedings brought to enforce the
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of San Francisco
County California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
12.    Insider Trading/Market Abuse Laws. Depending on the Participant’s
country, he or she may be subject to insider trading restrictions and/or market
abuse laws, which may affect the Participant’s ability to acquire or sell shares
or rights to shares of Stock (e.g., Purchase Rights) under the Plan during such
times as the Participant is considered to have “inside information” regarding
the Company (as defined by the laws in the Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Participant
should speak to his or her personal advisor on this matter.


8



--------------------------------------------------------------------------------





13.    Foreign Asset/Account and Exchange Control Reporting. The Participant’s
country may have certain exchange controls and foreign asset and/or account
reporting requirements which may affect his or her ability to purchase or hold
shares of Stock under the Plan or receive cash from his or her participation in
the Plan (including from any dividends received or sale proceeds arising from
the sale of shares of Stock) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such accounts,
assets or transactions to the tax or other authorities in his or her country.
Further, the Participant may be required to repatriate shares of Stock or
proceeds acquired as a result of participating in the Plan to his or her country
through a designated bank/broker and/or within a certain time. The Participant
acknowledges and agrees that it is his or her responsibility to be compliant
with such regulations and understands that the Participant should speak with his
or her personal legal advisor for any details regarding any foreign
asset/account reporting or exchange control reporting requirements in the
Participant’s country arising out of his or her participation in the Plan.








9

